        Case 6:20-cv-00572-ADA Document 22 Filed 10/26/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                                         WACO
                                         WACO DIVISION


WSOU INVESTMENTS LLC                           §
                                               §   CIVIL NO:
vs.                                            §   WA:20-CV-00572-ADA
                                               §
GOOGLE LLC                                     §

                     ORDER SETTING
                                 MARKMAN HEARING
                                   MARKMAN HEARING


         IT IS HEREBY ORDERED that the above entitled and numbered case is set for
MARKMAN HEARING in District Courtroom #1, on the Third Floor of the United States
Courthouse, 800 Franklin Ave, Waco,
                               Waco TX, on Thursday, March
                                                     03/ 25 021             09:00 AM.
                                                                25, 2021 at 09:00 AM  All
parties and counsel must appear at this hearing.

        IT IS SO ORDERED this 10/26 02




                                               Alan D Albright
                                               UNITED STATES DISTRICT JUDGE
